Mr. Justice Baker delivered the opinion of the Court: The only point made in this case is as to the proper construction to be given to the contract set out in hcec verba in the first count of the declaration. By said contract, appellant not only agreed to pay a royalty of $1.44 for each and every gross of the pinchers made and sold by him during the period of five years, but also agreed to pay that royalty on at least twenty-five hundred dozen of said pinchers each year during said term, the payments to be made quarterly, at the end of each and every quarter. By the express terms of the agreement, appellant was to pay, at all* events, the royalty on twenty-five hundred dozen pinchers each year, and that whether he manufactured and sold any of them or not. Appellant having made default in his part of the agreement, appellees had, by the terms of the contract, the election to rescind it, and declare it null and void, or to sue for the money agreed to be paid. The judgment is affirmed. Judgment affirmed.